                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION



LABRYSON SNIDER,                            :

                 Plaintiff,                 :

vs.                                         :   CIVIL ACTION 19-0266-KD-MU

TOM BOATWRIGHT, et al.,                     :

                 Defendants.                :


                                        ORDER


       After due and proper consideration of the issues raised, and there having been

no objections filed, the Recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) and dated August 22, 2019 (doc. 7), is ADOPTED as the opinion

of this Court.

       Accordingly, this action is DISMISSED without prejudice for failure to prosecute

and to obey the Court's Order.



       Done this the 13th day of September 2019.


                                  s/ Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
